Order filed February 9, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00771-CV
                                   ____________

                          KRISEAN JOHNSON, Appellant

                                        V.

                           MARSHA BROWN, Appellee


                On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0076978

                                   ORDER

      Appellant’s brief was due January 2, 2017. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before March 13, 2017, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM